Name: Commission Regulation (EC) No 2796/1999 of 29 December 1999 laying down rates of compensatory interest applicable during the first half of 2000 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)
 Type: Regulation
 Subject Matter: financial institutions and credit;  tariff policy
 Date Published: nan

 Avis juridique important|31999R2796Commission Regulation (EC) No 2796/1999 of 29 December 1999 laying down rates of compensatory interest applicable during the first half of 2000 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation) Official Journal L 337 , 30/12/1999 P. 0038 - 0038COMMISSION REGULATION (EC) No 2796/1999of 29 December 1999laying down rates of compensatory interest applicable during the first half of 2000 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 955/1999 of the European Parliament and of the Council(2),Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Codes(3), as last amended by Regulation (EC) No 1662/1999(4), and in particular Article 589(4) (a) and Article 709 thereof,Whereas Article 589(4)(a) of Regulation (EEC) No 2454/93 provides that the Commission shall publish rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community; whereas the rates of compensatory interest for the first half of 2000 must be established in accordance with the rules laid down in that Regulation,HAS ADOPTED THIS REGULATION:Article 1The annual rates of compensatory interest referred to in Articles 589(4)(a) and 709(3)(a) of Regulation (EEC) No 2454/93 applicable for the period from 1 January until 30 June 2000 are the following:>TABLE>Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 1999.For the CommissionMargot WALLSTRÃ MMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 119, 7.5.1999, p. 1.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 197, 29.7.1999, p. 25.